Citation Nr: 0411302	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  01-01 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 
38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002) for aggravation of coronary artery 
disease as secondary to surgery and treatment at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to November 
1969.

The issue on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) ratings decisions.  The veteran filed his 
claim for 1151 benefits in December 1999.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.  

The CAVC has held that section 5103(a), as amended by the VCAA of 
2000 and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do so.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____) 
(permits VA to adjudicate a claim within a year of receipt.).

The pertinent VA medical records refer to status post unsuccessful 
percutaneous transluminal coronary angioplasty of complete 
occlusion of right coronary artery with secondary non Q wave 
myocardial infarction; hypertension; status post myocardial 
infarction in 1994; status post coronary artery bypass graft in 
1995; percutaneous transluminal coronary angioplasty in June 1999 
and history of chronic deep venous thrombosis.

Following a review of the voluminous medical evidence on file the 
Board notes that the issue of entitlement to compensation benefits 
pursuant to the provisions of 
38 U.S.C.A. § 1151 for aggravation of coronary artery disease as 
secondary to surgery and treatment at a VA medical facility 
remains, unresolved.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, additional development to include a VA medical 
opinion are needed to supplement the record with respect to such 
issue.  Id.

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that the duty to assist the appellant in obtaining and 
developing available facts and evidence to s support the claim 
includes obtaining adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims, and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the VBA AMC for the following development:

1.  The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for cardiovascular disease from 
the early 1990's to the present.  He should be requested to 
complete and return the appropriate release forms so that VA can 
obtain any identified evidence.  All identified private treatment 
records should be requested directly from the healthcare 
providers.  

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  All information which is 
not duplicative of evidence already received should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)). 

4.  The VBA AMC should afford the veteran a VA examination by a 
specialist in cardiology or other available appropriate medical 
specialist including on a fee basis, if necessary, to determine 
the current nature and severity of the veteran's cardiovascular 
disease.  The claims folder and a separate copy of this remand 
must be made available to and be reviewed by the examiner prior 
and pursuant to conduction and completion of the examination.  The 
examiner must annotate the examination report that the claims file 
was in fact made available for review in conjunction with the 
examination.  All indicated special tests should be undertaken.

The medical specialist should express an opinion as to whether the 
veteran developed increased or additional cardiovascular 
disability due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing VA hospitalization, medical or surgical treatment, 
or an event not reasonably foreseeable.  A complete rationale for 
the opinions given should be provided.  If an opinion can not be 
expressed without resort to speculation, the examiner should so 
state.

5.  Thereafter the VBA AMC should review the claims file to ensure 
that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
medical opinions and/or examination reports to ensure they are 
responsive to and in complete compliance with the Board's 
directives and if they are not, the VBA AMC should implement 
corrective procedures.  The Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development deemed appropriate in 
addition to that specified above, the VBA AMC should readjudicate 
the issue of entitlement to compensation benefits pursuant to the 
provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for aggravation of 
coronary artery disease as secondary to surgery and treatment at a 
VA medical facility.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).

The SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
a scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for entitlement to 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2002) for aggravation of coronary artery 
disease as secondary to surgery and treatment at a VA medical 
facility.  38 C.F.R. 
§ 3.655 (2003).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






